Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In Re: Arthur Chandler                                       Original Mandamus Proceeding

No. 06-12-00114-CV                                   Memorandum Opinion delivered by Justice
                                                     Moseley, Chief Justice Morriss and Justice
                                                     Carter participating.

       As stated in the Court’s opinion of this date, we find that Relator’s petition for writ of
mandamus should be conditionally granted. The writ will issue only if the trial court fails to
comply within twenty days of the date of this opinion.

                                                         RENDERED JANUARY 10, 2013
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk